TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00114-CV



        Jovon Lemont Reed and the Texas Department of Public Safety, Appellants

                                                  v.

 Kristy Lynn Villesca, Dawn Melcher, Individually and as Personal Representatives of the
                Estate of Carolyn Weiser Galbreath, Deceased, Appellees


        FROM THE DISTRICT COURT OF LEE COUNTY, 21ST JUDICIAL DISTRICT
          NO. 11976, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


                             MEMORANDUM OPINION

               Appellants filed their notice of appeal on February 24, 2004. On May 4, appellants

requested an extension of time to file their brief. On May 10, this Court extended the filing deadline

for appellants’ brief to June 9. On July 28, the Clerk of this Court sent appellants notice that their

brief was overdue and that the appeal would be dismissed for want of prosecution if appellants did

not reply to the notice by August 6. To date, appellants have not responded to this Court’s notice.

               We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3.




                                                       ____________________________________

                                                       David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Prosecution

Filed: October 7, 2004